DETAILED ACTION
	For this Office action, Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, upon which Claims 2-15 are dependent, recites “a general agent”; however, this limitation is considered indefinite because the broad language describing the limitation makes the language unclear on what may be considered a “general agent” to read on the claims.  In particular, the claim is unclear on whether the general agent should be treated as a computer program or other type of software versus an article with more practical utility.  Claim 1 recites that the general agent is trained by reinforcement learning and other mental processes, but the general agent is further claimed to perform the dosing of the determined amounts of chemical into the specific wastewater network (Page 32, Lines 33-Page 33, Line 2).  The claims as filed are unclear if the recited general agent should be treated as software, a device that has a processor along with a chemical dosing means, or some other type of entity.  Further research in the instant claim’s specification does not yield further detail on the structure or nature of the general agent outside of its functionality.  For these reasons, the claims are considered indefinite under 35 U.S.C. 112(b).  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that further defines what may be the general agent will overcome this ground of rejection.  For purposes of this examination, the examiner will assume the general agent requires software and a means to perform the chemical dosing.
Claim 1 is further rejected under 35 U.S.C. 112(b) for reciting “the general agent (A)” and “the general agent (B)”, which lack established antecedent basis.  Applicant is urged to address this issue in the response to this Office action.
Claim 1 is further rejected under 35 U.S.C. 112(b) for reciting “training the/a general agent (A)” and “a/said specific wastewater network”, which are considered indefinite because the claim language is unclear if any general agent (A) or wastewater network may read on the claim or only the general agent (A) or specific wastewater network recited else wherein in Claim 1.  Applicant is urged to address this issue in the response to this Office action.  For purposes of this examination, the examiner will assume any general agent or wastewater network may read on the claims.  
Claims 2 and 3 further rejected under 35 U.S.C. 112(b) for reciting “where the specific/general agent executes a different amount of dosing a chemical to abate sulphide than what would have been determined by the specific/general agent”, which is indefinite because the claim is unclear what the difference between the first mentioned specific/general agent and the second mentioned specific/general agent.  Claims 2 and 3 both further recite that the “exploratory step…preferably starts high during initial learning”; however, this limitation is considered indefinite for not being clear on how or what the step is high.  Claims 2 and 3 also recite “when some conditions are met”, which is unclear on what conditions must be met to read on the claim.  Applicant is urged to address these issues in the response to this Office action, wherein an amendment clarifying the recited specific agents, exploratory step and conditions will overcome these grounds of rejection.  For purposes of this examination, the examiner will assume one of the specific/general agents comprises the exploratory element and the exploratory step is a high value, while not giving patentable weight to “some conditions”.    
 Claims 4 and 5 are further rejected under 35 U.S.C. 112(b) for reciting “the negative absolute difference” (Claims 4 and 5), “the negative sum” and “the estimated cost of chemical” (both Claim 4)—each of which lacks established antecedent basis.  Applicant is urged to address these issues in the response to this Office action.
Claims 7 and 8 are further rejected under 35 U.S.C. 112(b) for reciting “such as over, 5.0 minutes, such as over 10.0 minutes” (Claim 7) and “such as at regular intervals” (Claim 8), which are considered indefinite because the claim language is unclear on whether the suggested times/points in time are required to read on the claim or not.  If they are not required, then the claim language is unclear why they are required in the claim language.  Applicant is urged to address these issues in the response to this Office action, wherein an amendment that either requires or removes the suggested limitations will overcome these grounds of rejection.  For purposes of this examination, the examiner will assume the suggestions are not required.  
Claim 9 is further rejected under 35 U.S.C. 112(b) for reciting “the networks system”, which lacks established antecedent basis.  Claim 9 also recites “such as houses connected, number of dimension, and policy from agents acting in other wastewater networks system(s)”, which is considered indefinite because the claim language is unclear on whether the suggested specific information is required to read on the claim or not.  If they are not required, then the claim language is unclear why they are required in the claim language.  Applicant is urged to address these issues in the response to this Office action, wherein an amendment that either requires or removes the suggested limitations will overcome these grounds of rejection.  For purposes of this examination, the examiner will assume the specific information must be the suggestions to read on the claim.
Claims 11-13 are further rejected under 35 U.S.C. 112(b) for each reciting suggested claim language that is considered indefinite for being unclear on whether the suggestions are required to read on the claim or not.  Said suggested claim language includes “a concentration interval, such as 5.0 ±0.1 ppm, preferably 4.0±0.1 ppm, such as 3.0±0.1 ppm” (Claim 11), “a concentration value, such as 5.0 ppm, preferably 4.0 ppm, such as 3.0 ppm” (Claim 12) and “one of its common oxidation states, such as Fe2+, Fe3+, or NO3”.  If they are not required, then the claim language is unclear why they are required in the claim language.  Applicant is urged to address these issues in the response to this Office action, wherein an amendment that either requires or removes the suggested limitations will overcome these grounds of rejection.  For purposes of this examination, the examiner will assume the suggested ranges are required to read on the claims.  
Claim 15 is further rejected under 35 U.S.C. 112(b) for being unclear in its dependency.  Claim 15 recites dependency on Claim 1, but only recites the specific trained agent of Claim 1.  The claim is therefore considered indefinite on whether only the specific trained agent of Claim 1 is required or the entire method of Claim 1.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that either makes Claim 15 independent or further clarifies the dependency will overcome this ground of rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pavlichenko et al. (herein referred to as “Pavlichenko”, US Pat Pub. 2021/0231558) and Kashinath (herein referred to as “Kashinath”, US Pat Pub. 2019/0095792) both recite machine learning and numerical simulations for mixtures including sulphides (Kashinath, Abstract; Paragraph [0003]; Paragraph [0070]; Pavlichenko, Abstract; Paragraph [0308]; Paragraph [0339]); however, the methodology of the simulations and machine learning for these references are not similar to that recited in the instant claims, and no rejections are made.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        12/02/2022